\.,,




                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION
                                 NO. 5:19-CR-00351-D-2


       UNITED STATES OF AMERICA

                   v.                                          ORDER
       MORGAN WARD

                                                                             -
             This matter comes now before this court on motion of the United States, by and

       through the United States Attorney, to order the disposition of· ammunition

       associated with the above-capttoned case.

             For good cause shown, the court hereby GRANTS the government's motion,

       and orders the Bureau of Alcohol, Tobacco, Firearms and Explosives to dispose of all

       .40 caliber ammunition seized on December 11, 2018, by destruction, incapacitation,

       or other means in accordance with its regulations.

             This the ___lL day of   A\I~ tt d::     , 2020.




                                         United States District Judge




               Case 5:19-cr-00351-D Document 68 Filed 08/18/20 Page 1 of 1
